

115 HR 2082 IH: For the relief of Daniela Vargas.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS1st SessionH. R. 2082IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Daniela Vargas.
	
		1.Waiver of grounds for removal of, or denial of admission to, Daniela Vargas
 (a)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Daniela Vargas may not be removed from the United States, or denied admission to the United States, by reason of any act of hers, or on her behalf during the period of infancy, that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act.
 (b)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal, or any finding that Daniela Vargas is inadmissible or subject to removal, that has been entered against Daniela Vargas by reason of any act described in subsection (a).
			